Exhibit 10.2

TENDER AND SUPPORT AGREEMENT

THIS TENDER AND SUPPORT AGREEMENT dated as of January 9, 2011 (this
“Agreement”), by and among (i) Playboy Enterprises, Inc., a Delaware corporation
(the “Company”) and (ii) the stockholders of the Company and their affiliates
signatory hereto (each a “Stockholder” and collectively the “Stockholders”).

WHEREAS, each Stockholder is the beneficial and record owner of the number of
shares of Class A common stock of the Company (“Class A Common Stock”), par
value one cent ($.01), set forth opposite the name of such Stockholder on
Schedule 1 hereto (together with any shares of Class A Common Stock acquired or
purchased by such Stockholder after the date of this Agreement and any other New
Shares (as defined below), the “Owned Shares”);

WHEREAS, the Board of Directors of the Company (the “Board”) has established a
special committee (the “Committee”) to evaluate, consider, review and respond to
any proposal that has been or may be received by the Company, the Board or the
Committee (an “Offer” or the “Offers”) for an acquisition of, or other business
combination with, the Company (any such transaction, a “Transaction”); and

WHEREAS, to support and facilitate the Company entering into the Merger
Agreement related to the Transaction identified on Exhibit A hereto (the
“Subject Offer”), constituting a Recommended Third Party Offer (as defined
below), each Stockholder has agreed to take the actions and refrain from other
actions each as described in this Agreement.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party, the receipt of which is hereby acknowledged,
and intending to be legally bound, the parties agree as follows. Certain
capitalized terms used herein are defined in ARTICLE V below.

ARTICLE I.

Restrictions on Transfer

Section 1.01 Restriction on Transfer. During the Term (as defined below), except
for any action required or permitted pursuant to this Agreement, each
Stockholder shall not, directly or indirectly, (i) offer, sell, transfer,
tender, pledge, encumber, create a Lien, assign, hypothecate or otherwise
dispose of, or enter into any contract, option, Constructive Sale (as defined
below) or other agreement, arrangement or understanding with respect to the
offer, sale, transfer, tender, pledge, encumbrance, assignment, hypothecation or
other disposition of, any or all of the Owned Shares held beneficially or of
record by such Stockholder, or grant any proxy, power of attorney or other
authorization or consent in or with respect to any of its Owned Shares that
would be inconsistent with such Stockholder’s obligations under this Agreement
(any such action, a “Transfer”); or (ii) enter into any swap, hedge or other
agreement, arrangement or understanding that transfers, in whole or in part, any
of the economic consequences of voting rights or ownership of the Owned Shares,
or (iii) commit or agree to take or publicly announce an intention to commit or
agree to take any of the foregoing actions. Any purported Transfer not permitted
under this Section 1.01 shall be null and void.



--------------------------------------------------------------------------------

Section 1.02 Additional Shares. Each Stockholder agrees that, in the event
(i) of any stock dividend, stock split, recapitalization, reclassification,
combination or exchange of the Common Stock affecting the Owned Shares held
beneficially or of record by such Stockholder, or (ii) that after the date of
this Agreement such Stockholder purchases or otherwise acquires or obtains
beneficial or record ownership of or an interest in any Common Stock (any such
shares referred to in the foregoing clauses “(i)” or “(ii),” collectively, “New
Shares”), that such Stockholder shall deliver promptly (but no later than the
second (2nd) Business Day following such acquisition) to the Company written
notice of its purchase, acquisition or ownership of New Shares which notice
shall state the number of New Shares so purchased, acquired or owned. Each
Stockholder agrees that any New Shares purchased, acquired or owned during the
Term by such Stockholder shall be subject to the terms of this Agreement and
shall constitute Owned Shares of such Stockholder to the same extent as if those
New Shares were owned by such Stockholder on the date of this Agreement.

Section 1.03 Further Assurances. In furtherance of the foregoing, (i) each
Stockholder also agrees and consents to the entry of stop transfer instructions
with the Company, any record holder of any Owned Shares beneficially held by
such Stockholder (or DTC participant holding Owned Shares in “street name” (a
“Broker”)) and any duly appointed transfer agent for the registration or
transfer of such Stockholder’s Owned Shares against the transfer thereof except
in compliance with the restrictions in ARTICLE I and in accordance with the
obligations set forth in Section 2.01 and in compliance with the other terms of
this Agreement, and (ii) the Company, any such record holder or Broker and any
duly appointed transfer agent for the registration or transfer of Owned Shares
are hereby authorized to decline to make any transfer thereof if such transfer
may constitute a violation or breach of this Agreement. From time to time, at
the request of the Company and without further consideration, each Stockholder
shall execute and deliver such additional documents and take all such further
action as may be necessary or desirable to consummate and make effective the
restrictions, provisions and transactions contemplated by this Agreement.

ARTICLE II.

Agreement to Tender

Section 2.01 Obligation to Tender. Each Stockholder shall duly tender, or cause
to be tendered, in the Subject Offer, all of the Owned Shares pursuant to and in
accordance with the terms of the Subject Offer. Promptly, but in any event no
later than five (5) Business Days after the commencement of the Subject Offer,
each Stockholder shall (i) deliver or cause to be delivered to the depositary
designated in the Subject Offer (the “Depositary”) (A) a letter of transmittal
with respect to such Owned Shares complying with the terms of the Subject Offer,
(B) a certificate or certificates representing such Owned Shares or an “agent’s
message” (or such other evidence, if any, of transfer as the Depositary may
reasonably request) in the case of a book-entry transfer of any Owned Shares and
(C) all other documents or instruments required to be delivered pursuant to the
terms of the Subject Offer, and/or (ii) instruct its Broker to tender such Owned
Shares on a timely basis and in accordance herewith pursuant to and in
accordance with the terms of the Subject Offer. Each Stockholder agrees that
once its Owned Shares are so tendered, such Stockholder will not withdraw, nor
permit the withdrawal of, any tender of such Owned Shares, unless and until
(i) the Subject Offer shall have been terminated in accordance with the terms of
the Merger Agreement, or (ii) this Agreement shall have been terminated in



--------------------------------------------------------------------------------

accordance with Section 4.01. In the event that the Merger Agreement entered
into in connection with the Subject Offer is terminated in accordance with its
terms and another Third Party Agreement is entered into with respect to another
Recommended Third Party Offer during the Term, the provisions of this
Section 2.01 shall apply to such other Recommended Third Party Offer in the same
fashion as they apply to the Subject Offer, unless the Company (acting through
the Committee, if applicable) shall have advised the Stockholders in writing
that this Section 2.01 shall not apply to such other Recommended Third Party
Offer. For the avoidance of doubt, Stockholders are not required to tender into
any Recommended Third Party Offer which does not have an offer price of at least
$6.15 in cash for each Owned Share, subject to equitable adjustment as a result
of any stock split (including a reverse stock split) or combination, exchange or
readjustment of shares, or any stock dividend or stock distribution, in each
case after the date hereof and prior to consummation of the Subject Offer or, if
applicable, any other relevant Recommended Third Party Offer to which the Owned
Shares are otherwise required to be tendered pursuant hereto.

Section 2.02 Obligation to Enter Into Other Tender Support Agreements. In the
event that the Merger Agreement entered into in connection with the Subject
Offer is terminated in accordance with its terms, subject to the terms of this
Agreement, and during the Term, each Stockholder agrees that if the Company
(acting through the Committee, if applicable) advises such Stockholder that it
has received an Offer which it determines is a Recommended Third Party Offer and
requests that each Stockholder, in lieu of such Stockholder’s obligations to the
Company under Section 2.01, enter into a tender support agreement in customary
form with the Third Party under such Recommended Third Party Offer pursuant to
which each Stockholder will agree with the applicable Third Party that it
irrevocably tender (subject to the provisions of Section 2.03 below) into such
Recommended Third Party Offer, all of the Owned Shares held beneficially or of
record by such Stockholder in accordance with the terms of the Recommended Third
Party Offer, then each Stockholder shall enter into such support agreement as
promptly as practicable and in no event later than the second (2nd) Business Day
following such notice and request.

Section 2.03 Termination of Third Party Agreement or Change in Company
Recommendation. Notwithstanding anything to the contrary in Section 2.01,
Section 2.02 or any other provision of this Agreement, no Stockholder shall be
required to (and any other tender support agreement shall not require such
Stockholder to) Transfer any Owned Shares held beneficially or of record by such
Stockholder pursuant to a Recommended Third Party Offer (including the Subject
Offer) if the Merger Agreement (in the case of the Subject Offer) or the related
Third Party Agreement for such other Recommended Third Party Offer, as the case
may be, has been terminated in accordance with its terms.

Section 2.04 Voting, Written Consents. Nothing herein shall restrict the right,
if any, of each Stockholder to vote the Owned Shares held beneficially or of
record by it in favor or against any matter submitted by the Board for a vote by
the Company’s stockholders.

Section 2.05 Waiver of Appraisal and Dissenters’ Rights and Actions. Each
Stockholder hereby (i) waives and agrees not to exercise any rights of appraisal
or rights to dissent from the merger contemplated by a Recommended Third Party
Offer (including the Subject Offer) that Stockholder may have and (ii) agrees
not to commence or join in, and agrees to take all actions



--------------------------------------------------------------------------------

necessary to opt out of any class in any class action with respect to, any
claim, derivative or otherwise, against the Company, any Third Party or any of
their respective officers, directors, general partners, managers, affiliates or
successors (x) challenging the validity of, or seeking to enjoin the operation
of, any provision of this Agreement or (y) alleging a breach of any fiduciary
duty of any person with respect to any Recommended Third Party Offer, including
in connection with the negotiation and entry into the Merger Agreement or any
other applicable Third Party Agreement.

ARTICLE III.

Representations and Warranties

Section 3.01 Representations and Warranties of the Stockholders. Each
Stockholder hereby represents and warrants to the Company as follows as to
itself, as of the date of this Agreement and during the Term:

(a) Power; Due Authorization; Binding Agreement. Such Stockholder is a
corporation, limited partnership or limited liability company, as applicable,
duly formed under the laws of its jurisdiction of incorporation, formation or
organization and has full entity power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by such Stockholder and the performance of its obligations hereunder and the
consummation of the transactions contemplated hereby have been, if necessary,
duly and validly authorized by the appropriate governing body of such
Stockholder, and, no other entity proceedings on the part of such Stockholder
are necessary to authorize the execution, delivery and performance of this
Agreement by such Stockholder and the consummation of the transaction
contemplated hereby. Such Stockholder has duly and validly executed this
Agreement and this Agreement constitutes a legal, valid and binding obligation
of such Stockholder enforceable against such Stockholder in accordance with its
terms.

(b) Ownership of Shares. The Owned Shares listed on Schedule 1 opposite such
Stockholder’s name are owned beneficially and of record by such Stockholder and
constitute all of the Owned Shares and any other securities of the Company owned
beneficially or of record by such Stockholder. All of the Owned Shares are free
and clear of any Liens except as provided hereunder or pursuant to restrictions
on transfer under applicable securities laws. Except as set forth in the
Stockholder SEC Filing, such Stockholder has sole voting power, sole power of
disposition and sole power to issue instructions with respect to the matters set
forth in this Agreement, in each case with respect to all of the Owned Shares
set forth opposite Stockholder’s name on Schedule 1 with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
laws and the terms of this Agreement (and except that no representation or
warranty is made as to any restrictions arising under the Company’s certificate
of incorporation or by-laws). No Stockholder is a party to any swap, hedge or
other agreement, arrangement or understanding that transfers, in whole or in
part, any of the economic consequences or voting rights of ownership of the
Owned Shares.

(c) No Conflicts. The execution and delivery of this Agreement by such
Stockholder does not, and the performance of the terms of this Agreement by such
Stockholder will not, (i) require such Stockholder to obtain the authorization,
consent or approval of, or make any



--------------------------------------------------------------------------------

filing with or notification to, any Governmental Authority (other than any
required filing under the U.S. federal securities laws) that has not already
been obtained or made, (ii) require the authorization, consent or approval of,
or make any filing with or notification to, any other Person that has not
already been obtained or made, (iii) violate any agreement, arrangement or
understanding to which such Stockholder is a party, including any voting
agreement, stockholders agreement, irrevocable proxy or voting trust,
(iv) violate any order, writ, injunction or decree of any Governmental Authority
that is applicable to such Stockholder or any of such Stockholder’s properties
or assets, in each case, except for any violation, default or conflict which
would not adversely effect in any material respect the ability of such
Stockholder to perform its obligations hereunder or consummate the transactions
contemplated hereby. The Owned Shares held beneficially or of record by such
Stockholder are not, with respect to the voting or Transfer of such Owned
Shares, subject to any other agreement, arrangement or understanding including
any voting agreement, stockholders agreement, irrevocable proxy or voting trust.

(d) No Litigation. There is no suit, claim, action, investigation or proceeding
pending or, to the knowledge of such Stockholder, threatened against such
Stockholder at law or in equity before or by any Governmental Authority that
could reasonably be expected to impair the ability of such Stockholder to
perform its obligations hereunder or consummate the transactions contemplated
hereby.

(e) No Material Non-Public Information. Each Stockholder acknowledges that the
Company has not provided any material non-public information regarding the
Company that has not been previously disclosed other than, based upon
Stockholder’s entering into a confidentiality agreement and agreement not to
trade, the terms of the Merger Agreement.

ARTICLE IV.

Term

Section 4.01 Term. The term of this Agreement (the “Term”) shall commence on the
date hereof and expire on March 31, 2011. However, if the Subject Offer has
commenced by such date, then until such time (but in no event later than June 3,
2011) as the Subject Offer (or any other Recommended Third Party Offer commenced
during the Term) remains open and has not been consummated or terminated in
accordance with the Merger Agreement or other Third Party Agreement, as the case
may be, the provisions of Section 2.01, Section 2.05 and ARTICLE VI, including
Section 6.12, shall continue to apply. Notwithstanding anything to the contrary
in Section 6.07, any Transfer by any Stockholder after March 31, 2011 shall be
subject to the agreement by the transferee to the foregoing continuing
obligations in form reasonably satisfactory to the Company. No termination of
the Term shall relieve any party from any liability for any breach of this
Agreement.

ARTICLE V.

Definitions

Section 5.01 Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Business Day” shall mean a day, other than a Saturday, Sunday or another day on
which commercial banking institutions in New York are authorized or required by
Law to be closed.



--------------------------------------------------------------------------------

“Common Stock” shall mean, collectively, the shares of Class A Common Stock and
the shares of the Company’s Class B common stock, par value one cent ($.01) per
share.

“Constructive Sale” shall mean a short sale with respect to such security,
entering into or acquiring a derivative contract with respect to such security,
entering into or acquiring a futures or forward contract to deliver such
security or entering into any transaction that has substantially the same effect
as any of the foregoing.

“Governmental Authority” shall mean any national government or the government of
any state or other political subdivision, and departments, courts, commissions,
board, bureaus, ministries, agencies or other instrumentalities of any of them.

“Law” means any federal, state, provincial, local or foreign law, statute,
ordinance, regulation, judgment, order, decree, injunction, arbitration award,
franchise, license, agency requirement or permit of any Governmental Authority.

“Lien” shall mean any lien, mortgage, charge, pledge, security interest,
encumbrance, any conditional sale or other title retention agreement or the
filing of or any agreement, arrangement or understanding to give any financing
statement under the Laws of any jurisdiction including with respect to any
account with the Broker containing any Owned Shares.

“Merger Agreement” means the Third Party Agreement related to the Subject Offer.

“Person” shall mean any individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in the Securities Exchange Act of 1934, as amended).

“Recommended Third Party Offer” shall mean the receipt of an Offer from a Third
Party to be made as a tender offer that (i) the Board (acting through the
Committee, if applicable) determines is in the best interests of the Company’s
stockholders, (ii) which the Board (acting through the Committee, if applicable)
intends to recommend to the Company’s stockholders, subject to the application
of Section 2.03, and (iii) provides that each outstanding share of Common Stock
(other than shares of Common Stock held directly or indirectly by such Third
Party or its affiliates, members, owners or other related parties and dissenting
shares) will be entitled upon consummation of such Recommended Third Party Offer
to receive at least $6.15 per share in cash, free and clear of all Liens created
by the Company or such applicable Third Party.

“Subsidiary” means any Person (i) of which the Company directly or indirectly
owns securities or other equity interests representing more than fifty percent
(50%) of the aggregate voting power or (ii) of which the Company possesses
directly or indirectly more than fifty percent (50%) of the right to elect
directors or Persons holding similar positions.



--------------------------------------------------------------------------------

“Third Party” shall mean the offeror under a Recommended Third Party Offer
including the Subject Offer (other than the Company).

“Third Party Agreement” shall mean an agreement (including the Merger Agreement)
entered into with the Company providing for a Recommended Third Party Offer, as
the same may be amended from time to time in accordance with its terms.

ARTICLE VI.

Miscellaneous

Section 6.01 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersedes all other prior agreements and understandings, both written and
oral, among the parties with respect to the subject matter of this Agreement.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement. This Agreement may not be modified,
amended, altered or supplemented, except upon the execution and delivery of a
written agreement executed by each of the parties to this Agreement.

Section 6.02 Notices. All notices, requests and other communications to any
party shall be in writing and shall be deemed given if delivered personally,
facsimiled (which is confirmed) or sent by recognized overnight courier
(providing proof of delivery) to the parties at the following addresses:

If to the Company, to:

Playboy Enterprises, Inc.

680 North Lake Shore Drive

Chicago, IL 60611

with a copy (which shall not constitute notice) to:

Kaye Scholer LLP

1999 Avenue of the Stars

Suite 1600

Los Angeles, CA 90067

If to any Stockholder, to the address of such Stockholder on the Company’s books
and records:

or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
if received prior to 5:00 p.m., New York city time, and such day is a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.



--------------------------------------------------------------------------------

Section 6.03 Governing Law. This agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, applicable to contracts
executed in and to be performed entirely within that state, regardless of the
Law that might otherwise govern under applicable principles of conflicts of
laws.

Section 6.04 Expenses. All expenses incurred by the Company in connection with
or related to the authorization, preparation or execution of this Agreement and
the consummation of the transactions contemplated hereby, shall be borne solely
and entirely by the Company, and all such expenses incurred by any Stockholder
shall be borne solely and entirely by such Stockholder.

Section 6.05 Jurisdiction. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined in the Chancery Court
of the State of Delaware or, in the event that such court does not have subject
matter jurisdiction over such action or proceeding, any federal or state court
sitting in the State of Delaware, and the parties to this Agreement irrevocably
submit to the exclusive jurisdiction of such courts (and, in the case of
appeals, appropriate appellate courts therefrom) in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The consents to jurisdiction set
forth in this paragraph shall not constitute general consents to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this paragraph and shall not be deemed to confer rights on any
Person other than the parties. Each of the parties to this Agreement consents to
service being made through the notice procedures set forth in Section 6.02 and
agrees that service of any process, summons, notice or document by registered
mail (return receipt requested and first-class postage prepaid) to the
respective addresses set forth in Section 6.02 shall be effective service of
process for any suit or proceeding in connection with this Agreement or the
transactions contemplated by this Agreement.

Section 6.06 WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF COMPANY OR SHAREHOLDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

Section 6.07 No Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties; provided that the Company may assign any or all of its rights,
interests and obligations under this Agreement to a Third Party in connection
with a Recommended Third Party Offer. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and permitted assigns. Any purported
assignment not permitted under this Section 6.07 shall be null and void.

Section 6.08 Counterparts. This Agreement may be executed in counterparts
(including by facsimile) (each of which shall be deemed to be an original but
all of which taken together shall



--------------------------------------------------------------------------------

constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. Copies of executed counterparts transmitted by telecopy, telefax
or electronic transmission shall be considered original executed counterparts
for purposes of this Section 6.08 provided that receipt of copies of such
counterparts is confirmed.

Section 6.09 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms,
provisions and conditions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by Law in an
acceptable manner to the end that the transactions contemplated by this
Agreement are fulfilled to the extent possible.

Section 6.10 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Company or any other Person any direct or indirect
ownership or beneficial ownership or incidence of ownership or beneficial
ownership of or with respect to any Owned Shares until the Owned Shares are
accepted by a Third Party in a Recommended Third Party Offer. Until such time,
all rights, ownership and economic benefits of and relating to the Owned Shares
shall remain vested in and belong to the Stockholders, subject to the
Stockholders’ obligations under this Agreement.

Section 6.11 Time of the Essence; Publicity. Time is of the essence in the
performance of the obligations under this Agreement. The Company and/or any
relevant Third Party may issue a press release announcing the execution of this
Agreement, in a form reasonably satisfactory to the Stockholders. Nothing herein
shall limit any party from complying with its disclosure obligations under
applicable securities laws or stock exchange rules.

Section 6.12 Liquidated Damages. The Stockholders acknowledge that in the event
of a material breach of this Agreement by any Stockholder the Company will
suffer significant damages. The Stockholders further acknowledge and agree that
the amount of such damages is uncertain and incapable of estimation at this time
and that any attempt to estimate such damages would be extremely difficult,
time-consuming and impracticable. Therefore, the parties agree that, in the
event that any Stockholder materially breaches its obligations under this
Agreement (other than as a result of the Company’s failure to take actions
required by Section 1.03) and as a direct result the transactions contemplated
by the Subject Offer) cannot be consummated in accordance with the terms of the
Merger Agreement or the consummation of such contemplated transactions is
delayed in any material respect, the Stockholders shall be joint and severally
obligated to pay the Company as liquidated damages an aggregate of $2.5 million,
it being agreed and acknowledged that such amount represents a reasonable
estimate of the damages the Company will sustain and does not constitute a
forfeiture or penalty. Such liquidated damages shall be payable regardless of
whether (a) the Subject Offer is ultimately consummated, (b) another Recommended
Third Party Offer occurs or (c) the Company enters into Third Party Agreement in
connection with any another Recommended Third Party Offer.



--------------------------------------------------------------------------------

The parties have caused this Agreement to be duly executed as of the day and
year first above written.

 

PLAYBOY ENTERPRISES, INC.

By:  

/s/ Sol Rosenthal

Name:

  Sol Rosenthal

Title:

  Chairman of the Special Committee

PLAINFIELD CAPITAL LIMITED

By:  

/s/ Thomas X. Fritsch

    Thomas X. Fritsch

PLAINFIELD SPECIAL SITUATIONS MASTER FUND II LIMITED

By:  

/s/ Thomas X. Fritsch

    Thomas X. Fritsch

PLAINFIELD OC MASTER FUND LIMITED

By:  

/s/ Thomas X. Fritsch

    Thomas X. Fritsch



--------------------------------------------------------------------------------

SCHEDULE 1

Details of Ownership

 

                  Stockholder    Owned Shares  

1.

 

Plainfield Capital Limited

     757,595   

2.

 

Plainfield Special Situations Master Fund II Limited

     104,298   

3.

 

Plainfield OC Master Fund Limited

     64,807   



--------------------------------------------------------------------------------

EXHIBIT A

Agreement and Plan of Merger by and among Icon Acquisition Holdings, L.P., Icon
Merger Sub, Inc. and the Company dated as of January 9, 2011